Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36, 54 and 55 appear to only functionally recite the door guide track, roller assembly, roller member, shaft member and abutment member. However, claims 51 and 52 positively recite at least the abutment member. It is unclear if applicant intends for these limitations to be positively recited in the independent claims. Examiner believes they are not intended to be positively claimed.
Regarding claims, 36, 54, and 55, in line 7 using claim 36 as an example for all 3, “the mount” provides a lack of proper antecedent basis.  Is this referring to “being adapted to mount” from line 4 which appears could be a verb, or is this referring to an actual structure of a mount (a noun) that hasn’t been clearly introduced yet?  Please clarify.
Claim 39 includes the limitation “and/or” in lines 2-3.  It is unclear what is meant by ”/” as it is not a word in the English language and as such is open to a variety of interpretations.  As understood by examiner, “A/B’ in this case is using the slash to mean : capture or abut.
Further, if the intention is to claim all 3 possibilities:  A, or B, or A and B combined, then applicant must make sure that the claimed subject matter is fully supported and enabled i.e. the disclosure must support all of the combinations A or B or A and B, all 3 possibilities must be possible and enabled.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-51 and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullet et al 6,112,799.
 In regard to claims 36-51 and 53-55 Mullet et al ‘799 disclose:
A bracing member comprising a sleeve member (80) for a door guide track (31).
Wherein the door guide track (31) has a body comprising a web and two opposed longitudinal sides extending therefrom to define an interior channel 
The bracing member (80) comprising a sleeve member that defines an interior space and an inner surface and is adapted to be fitted over at least a section of the door guide track (31) and the roller member to reinforce the mount of the sectional door panel to the door guide track.
Wherein the sleeve member comprises a web (81) and two opposed longitudinal side walls (83)(84) joined by the web and each of the opposed longitudinal side walls comprise a first return section and a second return section adapted to engage with the abutment member.  

    PNG
    media_image1.png
    328
    425
    media_image1.png
    Greyscale

Wherein the first return section (shown above) runs perpendicular to a main plane of the respective opposed longitudinal side walls.  
Wherein the second return section (shown above) runs parallel to the main plane of the respective opposed longitudinal side walls.  
Wherein the interior space includes a first part (bottom half of interior space) adapted to retain, capture and/or abut said section of the door guide track and the roller assembly and a second part (upper half of interior space) adapted to retain, capture and/or abut the abutment member. 
Wherein the second part of the interior space comprises a contact surface (of the second return surface shown above) for the abutment member and is adapted to contact the abutment member when the roller assembly or part thereof is deflected or moved due to forces applied to the door.  
Wherein the interior space defines an axial passage or pathway along the length of the sleeve member (80).  
Wherein the sleeve member (80) comprises a longitudinal opening located opposite the web and is adapted to receive and allow the passage of the shaft member of the roller assembly therethrough.  
Wherein the longitudinal opening extends the entire length of the sleeve member (80).  
Wherein the sleeve member (80) has a generally "U" or “C” shaped outer cross section.  
Wherein the inner surface (of 80) comprises a profile that is shaped to fit around at least part of the outer profile of the door track guide (31) body.  
Wherein the inner surface (of 80) comprises a profile that is shaped to fit around part of the outer profile of the two opposed longitudinal sides of the door track guide (31) body.  
Wherein the fit between the inner surface of the sleeve member (80) and the door track guide (31) body is a flush fit, interference fit, or a friction fit.  
Wherein the sleeve member (80) is adapted to slidingly fit on the door track guide (31) body.  
Wherein the sleeve member (80) further comprises a reinforcement member (85) adapted to prevent, control or otherwise limit the deflection of the sleeve member.  
Wherein the abutment member (88) comprises a disk shaped body.  
Wherein the abutment member (88) is fixedly mounted on the shaft member (65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet et al 6,112,799.
In regard to claim 52, Mullet et al ‘799 fails to disclose:
Wherein the abutment member comprises a body with a "U" shaped cross section.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Mullet et al ‘799 to make the abutment member have a u shaped cross section since such would simply require a change of shape. A u shaped cross section would be obtained if the abutment member (88) was formed from a stamped piece instead of a solid member. Such would reduce weight of the element and be cheaper to make. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/             Examiner, Art Unit 3634                                                                                                                                                                                           

/DANIEL P CAHN/             Primary Examiner, Art Unit 3634